Title: To Thomas Jefferson from United States Senate, 23 January 1806
From: United States Senate
To: Jefferson, Thomas


                        
                            In Senate of the United States.January 23d, 1806.
                        
                        Resolved, that the President of the United States be requested, (if he shall judge the same to be proper,)
                            to make a further communication to the Senate, of Mr. Munroe’s letter to the secretary of state, dated 18th. Octo. 1805.
                            with a postscript dated 25 Octo. which were read in Senate on Friday last. 
                  Attest.
                        
                            Sam A Otis Secretary.
                        
                    